Title: [Diary entry: 31 August 1785]
From: Washington, George
To: 

Wednesday 31st. Mercury at 70 in the Morning—72 at Noon and 72 at Night. Westerly wind and Clouds all day. Rid the Plantations in the Neck, & at Muddy hole. Found the Corn at the first as mentioned yesterday at the other places. Mrs. Washington rid to see the Sick Child of Mr. Lund Washington from whence Doctr. Craik came here to Breakfast—after which he visited John Alton, and then returned to Maryland. The Cape of Good hope Wheat which I sowed on Saturday, was perceived to be coming up to day. And the Bird pepper which was sowed in the Botanical garden on the 13th. of June was just making its appearance and thick. Mr. Shaw went to Alexandria immediately after breakfast and did not return to day. This day I told Doctr. Craik that I would contribute One hundred Dollars pr. Ann., as long as it was necessary, towards the Education of His Son Geo. Washington either in this Country or in Scotland.